The opinion of the court was delivered by
Ross, J.
The question arising on the exceptions is, whether Elizabeth Culver, the pauper, at the time the plaintiff furnished her aid, was, on the facts found by the County Court, a resident, or a transient pauper ; if the former, the judgment must be for the defendant, inasmuch as the plaintiff did not procure an order for the removal of the said Elizabeth to the defendant before furnishing her the , aid ; if the latter, the plaintiff is entitled to recover under the statute, as the legal settlement of the pauper is conceded to have been in the defendant town.
The pauper was a single person, working out from place to place, and at the time of receiving the support, at work for the season of making butter and cheese, in the plaintiff town. Unless these facts are legally modified by the other facts found by the County Court, the pauper must, under the decisions of this State, be held to have come to reside in the plaintiff town, and so be subject to an order of removal. Middlebury v. Waltham, 6 Vt. 20; Hartford v. Hartland, 19 Vt. 392; Jamaica v. Townshend, 19 Vt. 267; Barton v. Irasburgh, 33 Vt. 157; Pittsford v. Chittenden, 44 Vt. 382; Stamford v. Readsboro, 46 Vt. 606.
The only facts found claimed to modify her status as fixed by *26the foregoing facts are the following: “ The said Elizabeth, who was about twenty years of age, had lived and made it her home at her mother’s at Worcester, at intervals when not at work out, until her sister married oneStickney, in Northfield, in 1872, since when she had made^her home in like manner and at like intervals, at her sister’s. It did not appear that by any contract she had acquired any right to a home at either of those places, nor that she had either a room or furniture at either place ; but that her habit of returning to her mother’s and sister’s was by courtesy of her mother and sister and their husbands.” This, we think, comes short of finding that the pauper, at the time she received the aid, had a home at her sister’s. Home, or domicile, is a place where the person has the right to be. The idea of a right to be and remain at a- particular place is inseparable from the conception of home or domicile. The finding of a home by courtesy, and without right, is all in the past. There is nothing found in regard to the pauper’s having a home, by intrusion even, at her sister’s, at the time the aid was furnished. The case is also silent as to any intention to return to such a home. The presumption, as shown by the cases cited, is, that a single person, when working out for a living, is domiciled or has his home where he performs his service, takes his meals, and has his apparel cared for. That is the place where he has a right to be and remain during the term of service, and it is incumbent upon the town asserting that the home or domicile of such a person is at a place different from the one where he or she is abiding, to show affirmatively that there is some other place to which such person has by contract or understanding the right to return when the term of service is completed, and has also the present and continuing intention so to do. Without the existence of these two facts, the commorancy of such a person does not take on the character of “ transient,” or being on his passage from the place where his operations and plans centre, through the town in which the misfortune befell him, with an abiding purpose of presently returning to such place. The case not only fails to find any animus revertendi, but affirmatively states that the pauper had not subsequently returned to her sister’s, though over two years had elapsed after the aid was fur*27nished before the trial by the County Court. Where no return in fact has taken place, it is all the more important to show the existence of the animus revertendi at the time the aid was furnished.
Judgment reversed, and judgment for defendant to recover its costs.